UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             3/18/20
MAHFUJUR RAHMAN, et ano.,
                                                      17-CV-5156 (RA) (BCM)
               Plaintiffs,
       -against-                                      ORDER CONVERTING APRIL 28,
                                                      2020 STATUS CONFERENCE TO
RED CHILI INDIAN CAFE, INC., et al.,                  TELEPHONIC CONFERENCE
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the ongoing national public health emergency, the status and scheduling

conference scheduled for April 28, 2020, at 10:30 a.m., will be conducted telephonically. At

that time, the parties shall call into the below teleconference:

       Call in number:         888-557-8511
       Access Code:            7746387

       All other provisions of the Court's Order dated February 27, 2020 (Feb. 27 Order) (Dkt.

No. 90), remain in effect, except that, instead of defendants Miah and Islam bringing the

documents listed in paragraph 3 of that Order to Court on April 28, 2020, defendants shall

contact counsel for plaintiffs and deliver those documents (by mail or e-mail) to them prior to

the April 28, 2020 conference. Defendants may contact plaintiffs' counsel at:

       Sumantra Tito Sinha
       TakeRoot Justice
       123 William St
       16th Floor
       New York, NY 10038
       646-459-3032
       Email: tsinha@urbanjustice.org

       Reena Arora
       Urban Justice Center
       123 William Street, 16th Floor
       New York, NY 10038
       646-459-3020
       Email: rarora@urbanjustice.org
       Mohammed Ahmed Gangat
       Gangat LLC
       270-05 79 Avenue
       New Hyde Park, NY 11040
       (718) 669-0714
       Email: mgangat@gangatllc.com

       Similarly, plaintiffs' counsel shall provide to defendants, by mail or e-mail, "any tax

information request or authorization forms (e.g., IRS Forms 4506, 4506-T, or 8821) or other

information request or third-party authorization," Feb. 27 Order at 4, prior to the April 28, 2020

conference.

       As stated in the February 27, 2020 Order, if any party is unable to attend the telephonic

conference on April 28, 2020, that party must promptly write to the Court, proposing dates on

which he is available for a status conference. Any unexcused failure by defendant Miah or

defendant Islam to dial in to the conference on April 28, 2020, at 10:30 a.m., may result in

severe consequences, including sanctions and/or entry of a default judgment against the

absent defendant.

       The Clerk of Court is directed to mail a copy of (1) this Order and (2) the February 27,

2020 Order (Dkt. No. 90), to defendants Miah and Islam.

Dated: New York, New York
       March 18, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
